 In the Matterof HENRY LUMBERCOMPANYand-LUMBERANDSAWMILLWORgERsUNIONSIn the -Matter of HENRY LUMBER COMPANY'and-INTERNATIONAL WOOD-woin ERsoP AMERICA; LOCAL No. 6-12, C. I. O,Cases Nos. R-3096 and R-3097. -Decided-October .28,'1941Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question: stip-ulated ; eligibilityand appearanceson ballotstipulated; 'election' necessary.Unit Appropriate for Collective Bargaining:sawmill,9ard,logging, and planing-mill operationswith specifiedinclusions and exclusions;stipulation as to.Mr. John B; Ebinger,of-Ashland, Oreg., for the Company.Mr. George Brown,of Klamath Falls, Oreg., for the I. W. A.Mr. J. G. Wolf,of Portland, Oreg., for the A. F. L:,Mr. Harry Cooper,of counsel to the Board.DECISION-AND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 2, 1941, Lumber and Sawmill Workers Union, A. F. L.,herein called the A. F. L., filed with the Regional Director for theNineteenth Region (Seattle, Washington) a petition alleging that aquestion affecting commerce had arisen concerning the representation-of employees of Henry Lumber Company, Ashland, Oregon, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat...449, herein called the Act.On August 18, 1941,pursuant to Section 9 (c) of the Act, and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upon duenotice. - On September 17 and September 24, 1941, the Regional Di-36 N. L. R. B., No. 89.452 -.,HENRY,-LUMBE t,';COMPANY: .....453rector issued a. notice. of hearing, and a notice of postponement of hear-_ing, 'respectively, :copies of both: of which were duly served upon theCompany,.the A. F.:L., and upon International Woodworkers of Amer-ica, Local No. 642, C. I. 0., herein called the I. W. A., a labor organ-ization claiming to represent employees directly affected by theinvestigation.On September 27, 1941, the I. W. A. filed with the Re-gional Director a petition for investigation and certification of repre-sentatives..On the same date the Board, acting pursuant to Section 9(c) of the Act, and Article III,. Section 3,' of said Rules and Regula-tions, ordered an investigation in the case arising upon the petitionfiled by the I. W. A.,, authorized the. Regional Director to conduct itand to provide for an appropriate hearing upon due notice, and, actingpursuant-to Article III, Section 10 (c) (2) of said Rules and Regula-tions, ordered that.,the cases be. consolidated.On September 29, 1941,the Regional Director issued a notice of hearing in the case arisingupon the petition filed by the I. W. A.1 Copies of the notice of hearingwere duly served upon the Company, the A. F. L. and the I. W. A.Pursuant to notice, a hearing was held on October 1, 1911, at KlamathFalls, Oregon, beforeWilliam A. Babcock, Jr., the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theA. F. L., and the I. W. A. were represented by counsel or duly desig-nated representatives, and participated in the hearing.Full 'oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Dur-ing the course of the hearing, the Trial Examiner made rulings on theadmission of evidence. The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in, the case, the Board makes the following :FINDINGS-OF FACT1.THE BUSINESS OF THE COMPANYHenry Lumber Company is a corporation engaged in the, manufac-ture of lumber. It operates a sawmill and logging operation at Lin-coln,Oregon, and a planing mill . at Mistletoe,2 'Oregon, which isapproximately 18 miles from Lincoln. In the year 1940, the Companyproduced at its sawmill about five and one-half million feet of lumber.1This notice also notified the parties that the.two cases had been consolidated for thepurposes of hearing.2Mistletoe is about 6 miles from Ashland, Oregon, which is the post office address ofthe Company. 454DECISIONS OF NATIONALLABOR RELATIONS BOARDApproximately 50 per cent of the lumber manufactured' at the sawmillis processed. at the planing mill.. The. remaining 50 per cent is sold "inthe rough" to box factories. " More that ' 90 -per- cent-''of -the lumberprocessed at the planing mill is sold to customers located outside theState of Oregon.II.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers Union, A. F. L., and International'Woodworkers of America, Local 6-12, are labor organizations affili-ated with the American Federation of. Labor and the Congress ofIndustrial Organizations, respectively.They admit to membership,employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONAt the hearing it was stipulated by the parties that a question con-cerning representation of the Company_'s:'.'employees -:.had=.: arisen inthaton orabout July 30, 1941, the Company had advised the A. F. L.that it desired certification of the A. -F. L. by the Board prior torecognizingit as exclusive bargaining representative.It was also,stipulated at the hearing that the A. F. L. and the I. W. A. each repre-sent a substantial number of employees in the unit hereinafter foundto be appropriate.We find that a question has arisen concerning the. representation ofemployees of the Company.IV.THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantial'relation to trade, traffic, and commerce among the several States and.tends to lead to labor disputes, burdening and obstructing commerce.and the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated at the hearing, and we find, that all of the-employees of the Company in its sawmill, yard, and logging, operations.at Lincoln; Oregon, and at its planing-mill operation at Mistletoe,Oregon, excluding office and supervisory employees; and excluding atLincoln, mill superintendent, yard foreman, and woods foreman and.contractor; and excluding at Mistletoe, foreman and grader, and office- HENRY-LUMBERCOMPANY455employee ; constitute a unit appropriate for the purposes of collectivebargaining.3 , .VI. THE DETERMINATION OF REPRESENTATIVESThe evidence discloses that the Company's operations at Lincoln areseasonalin character and are normally shut down because of weather-conditions from approximately the middle of October to the early partof May .4 It has been the Company's practice when resuming opera-tions in the spring of the year to reemploy available former employees.It was stipulated at the hearing that the Board might direct an elec-tion,' to*, be held after the resumption of normal operations in the,spring of 1942 and that the persons eligible to vote should be thosewho are in the employ of the Company on the first pay day following-the resumption of normal operations, subject to such limitations andadditionsas areusually set forth in a Direction of Election. It wasfurther stipulated that such election should be held within 30 daysafter such first pay day.The stipulation also indicates that the labor-organizations here involved desire to appear on the ballot as followsLumber and Sawmill Workers Union, Local No. 2898, A. F. L., andInternationalWoodworkers of America, Local No. 6-12, C. I. O.Weshall give effect to the foregoing stipulation 5 and the desires of the.unions with respect to their designation on the ballot.Upon the basis of the above findings of fact and upon the entire.record in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentatioir of employees of Henry Lumber Company, Ashland, Oregon,,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All employees of the Company at its sawmill, yard, and loggingoperations at Lincoln, Oregon, and at its planing-mill operation atMistletoe, Oregon, excluding office and supervisory employees; andexcluding at Lincoln, mill superintendent, yard foreman, and woods,foreman and contractor; and excluding at Mistletoe, foreman and8It was further stipulated,and we find,that the Company has in the past conductedits logging operations under contract with one William Cox ; that the employees of said:contractor should be included in the unit and that said contractor should be excludedfrom the unit;and that in the event that the logging operations in the future are con-ducted directly by the Company,the woods superintendent or foreman should be excludedfrom the unit.On the basis of the foregoing stipulation we find that the persons workingunder Cox are, for the purpose of this proceeding,employees of the Company.*The planing mill operates intermittently during the winter season.5The Regional Director shall determin:in his discretion the time of the Company's.resumption of normal operations. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrader, and office employee; constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Henry Lumber Company, Ashland, Oregon, an election by secretballot shall be conducted within thirty (30) days after the resumptionof normal operations by the Company in the spring of 1942, under thedirection and supervision of the Regional Director for the NineteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all employees of the Company at its sawmill, yard, andlogging operations at Lincoln, Oregon," and at its planing-mill oper-ation at Mistletoe, Oregon, who were employed during the first pay-roll period following the resumption of normal operations in 1942,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but excludingoffice and supervisory employees, and excluding at Lincoln, mill super-intendent, yard foreman, and woods foreman and contractor, and ex-cluding at Mistletoe, foreman and grader, and office employee, andexcluding all employees of the Company who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented for the purposes of collective bargaining by Lumber and Saw-millWorkers Union, Local No. 2898, A. F. L., International Wood-workers of America, Local No. 6-12, C. I. 0., or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.6 See footnote 3,supra.